NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                      ______________________

             IN RE: LEROY G. HAGENBUCH,
                         Appellant
                  ______________________

                            2015-1476
                      ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00483.

  --------------------------------------------------------------------------

             IN RE: LEROY G. HAGENBUCH,
                         Appellant
                  ______________________

                            2015-1633
                      ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00638.

  --------------------------------------------------------------------------

             IN RE: LEROY G. HAGENBUCH,
                         Appellant
                  ______________________
2                                      IN RE: HAGENBUCH




                  2015-1745, 2015-1747
                 ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-00123, IPR2014-00124.
                ______________________

                Decided: March 21, 2016
                ______________________

     JONATHAN HILL, Freeborn & Peters, LLP, Chicago,
IL, for appellant. Also represented by DAVID TER MOLEN.
                  ______________________

Before PROST, Chief Judge, LOURIE and WALLACH, Circuit
                        Judges.
LOURIE, Circuit Judge.
    LeRoy G. Hagenbuch appeals from the final written
decisions of the United States Patent and Trademark
Office, Patent Trial and Appeal Board (“the Board”)
cancelling all claims of U.S. Patent 8,014,917 (“the ’917
patent”) and claims 1–7, 10, 11, 15–20, 23, and 24 of U.S.
Patent 8,532,867 (“the ’867 patent”) as unpatentable.
Toyota Motor Corp. v. Hagenbuch, IPR2013-00483, Paper
No. 37 (P.T.A.B. Dec. 5, 2014); Toyota Motor Corp. v.
Hagenbuch, IPR2013-00638, Paper No. 42 (P.T.A.B. Jan.
30, 2015); Toyota Motor Corp. v. Hagenbuch, IPR2014-
00123, Paper No. 32 (P.T.A.B. Mar. 3, 2015); Toyota Motor
Corp. v. Hagenbuch, IPR2014-00124, Paper No. 36
(P.T.A.B. Mar. 3, 2015). Because the Board did not err in
determining that the petitioner had shown by a prepon-
derance of the evidence that the claims are unpatentable
as obvious in view of the prior art, we affirm.
IN RE: HAGENBUCH                                            3



                       BACKGROUND
    Hagenbuch is the inventor and owner of the ’917 and
’867 patents, which are both directed to methods and
apparatus for recording vehicular data during a collision
(“event data recorder” or “EDR”) and automatically send-
ing a wireless distress signal (“automatic collision notifi-
cation” or “ACN”). The ’867 patent is a continuation of
the ’917 patent. The claims recite a number of parame-
ters to be recorded before and after detecting a collision,
including “an RPM of the engine”; “a load on the engine”;
“degree of braking”; and “an on/off status of a braking
system [of the vehicle].” See, e.g., ’917 pat. col. 25 ll. 61,
65, 48–49, col. 26 l. 2.
    Toyota Motor Corp. filed four inter partes review peti-
tions, challenging all claims of both patents. As the
issues relating to the patentability of the claims of both of
these patents are essentially the same, we evaluate both
of them here in one opinion and decision.
     The Board instituted review of all claims of the ’917
patent on the grounds of obviousness over Japanese
Patent Publication H03-085412 (Apr. 10, 1991) (“Aoyan-
agi”) and one or more of International Patent Publication
WO 90/03899 (Apr. 19, 1990) (“Vollmer”), U.S. Patent
4,939,652 (“Steiner”), and some other references. The
Board also instituted review of all claims except claims 25
and 26 of the ’867 patent, on the grounds of obviousness
over Aoyanagi, Vollmer, and Steiner, and additionally
over other references for certain claims not substantially
at issue on appeal. Both patents expired after institution.
    The Board first found that Aoyanagi teaches most of
the limitations of the challenged claims. Specifically, the
Board found the “detecting a collision of the vehicle in
response to a sudden change in the velocity of the vehicle”
limitation met by Aoyanagi’s use of “shock” and “vehicle
speed becom[ing] zero in a short time” to determine that
an accident occurred, and the engine-RPM limitation met
4                                        IN RE: HAGENBUCH




by Aoyanagi’s disclosure of recording engine speed. The
Board also found that brake on/off status is binary and
therefore that Aoyanagi’s recording of brake pedal posi-
tion would indicate both degree of braking and on/off
status. The Board further noted that the claims do not
require separate sensors for on/off status and degree of
braking.
    The Board next found that Vollmer and another refer-
ence both teach automatically sending a wireless distress
signal upon accident detection, and that one of skill would
have been motivated to combine either reference with
Aoyanagi, because the references are all directed to
detecting collisions, even if they disclose different meth-
ods for doing so, and both references provide additional
benefits.
    Additionally, the Board found that Steiner teaches a
dual-memory system that records vehicle parameters
before and after detecting a collision. The Board found
that Steiner’s method for preserving data written in
overwritable memory (transferring to a second memory)
was a known alternative to Aoyanagi’s method (stopping
recording) and thus would have been an obvious combina-
tion. The Board further found the engine-load limitation
met by Steiner’s disclosure of fuel consumption data
recorded at fixed time intervals.
     The Board also rejected Hagenbuch’s evidence of
commercial success for lack of nexus between Toyota’s
safety service subscription sales and the specific features
claimed. The Board therefore concluded that Toyota had
demonstrated, by a preponderance of the evidence, that
all claims of the ’917 patent and claims 1–7, 10, 11, 15–20,
23, and 24 of the ’867 patent are unpatentable as obvious.
    Hagenbuch timely appealed from the Board’s final
written decisions. Before oral argument, Toyota and
Hagenbuch settled. Toyota was dismissed from the
appeal, but Hagenbuch continues to seek relief from the
IN RE: HAGENBUCH                                          5



Board’s final written decisions. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(4).
                       DISCUSSION
    We review the Board’s legal conclusions of obvious-
ness de novo, and the Board’s factual findings underlying
those determinations for substantial evidence. In re
Baxter Int’l, Inc., 678 F.3d 1357, 1361 (Fed. Cir. 2012); In
re Gartside, 203 F.3d 1305, 1315–16 (Fed. Cir. 2000).
     Hagenbuch argues that Aoyanagi does not disclose
the “detecting a collision of the vehicle in response to a
sudden change in the velocity of the vehicle” limitation
because it only detects an accident if the vehicle also
completely stops, whereas the claimed system detects all
crashes based on any sudden changes in velocity. Ha-
genbuch asserts that the claim language recites that the
emergency signal must be sent upon sensing any crash,
i.e., all situations requiring an emergency response, but
that the Board’s unsupported interpretation narrows the
detected crash conditions to match Aoyanagi’s teachings.
Hagenbuch also disputes the Board’s equivalence of brake
pedal position with brake on/off status; Aoyanagi does not
inherently teach on/off, Hagenbuch contends, because
pedal position can be low/medium/high and thereby not
provide on/off data.
    Hagenbuch further argues that the Board erred in ig-
noring the increased costs and higher failure risks associ-
ated with using Steiner’s dual memory and transferring
large amounts of data. Because Aoyanagi also teaches
that recording all disclosed types of data is not necessary,
Hagenbuch contends that the prior art teaches away from
combining Steiner with Aoyanagi. Lastly, Hagenbuch
argues, Toyota provided no reason to combine EDR and
ACN in one device because the combination provides no
improved functionality, and Toyota’s successful sales of its
safety subscription service are proof of the nonobvious-
ness of the combination.
6                                       IN RE: HAGENBUCH




    We agree with the Board that the few limitations not
explicitly or inherently disclosed by Aoyanagi are taught
by Vollmer and Steiner (and other prior art not signifi-
cantly at issue on appeal), and we find that substantial
evidence supports the Board’s finding of a motivation to
combine the art. We do not see error in the Board’s
interpretation of the collision-detection claim limitation,
nor do we find fault with the Board’s factual determina-
tions regarding the teachings of the prior art. Substantial
evidence also supports the Board’s findings that one of
skill in the art would have had a reasonable expectation
of success in combining the prior art to obtain the claimed
invention, regardless of commercialization concerns.
Moreover, the Board did not err in finding that Hagen-
buch’s scanty evidence of commercial success was lacking
a nexus to the claims and thus insufficient to show non-
obviousness. The Board therefore did not err in conclud-
ing that the challenged claims would have been obvious to
one of ordinary skill in the art in view of the prior art.
                       CONCLUSION
    We have considered the remaining arguments and
conclude that they are without merit. Because there was
no error in the Board’s determination that the petitioner
met its burden in showing that all claims of the ’917
patent and claims 1–7, 10, 11, 15–20, 23, and 24 of the
’867 patent are unpatentable as obvious over the cited
prior art of record, we affirm.
                      AFFIRMED